Citation Nr: 1204552	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for malaria, to include malaria residuals.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to March 1953.

This matter was last before the Board of Veterans' Appeals (Board) in June 2010, on appeal of a February 2006 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). The rating decision denied the Veteran's claim and the Board remanded in September 2008 and June 2010 for additional development.



Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

The reports of December 2005 and December 2011 VA examinations are competent, credible evidence that the Veteran does not experience current malaria or malaria residuals.


CONCLUSION OF LAW

1. The criteria for a compensable disability evaluation for malaria or malaria residuals are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.56, 4.88(b) Diagnostic Code 6304, 4.114 Diagnostic Code 7311, 4.117 Diagnostic Code 7707 (2011). 

2. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for either malaria or malaria residuals, pursuant to 38 C.F.R. § 3.321(b) (1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App.321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App.49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Veteran was notified in a December 2005 letter as to the information and evidence needed to substantiate his claim. The letter also informed him of his and VA's respective duties for gathering evidence. He was re-advised of this information in November 2008 and October 2009 letters. The November 2008 letter was returned to VA as undeliverable. However, the October 2009 letter advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App.473 (2006). The claims file does not reflect that 2009 letter was returned to the Board. However, as the file indicates that the Veteran did not receive multiple items of mail from VA during 2008 and 2009, the Board observes that he would not be prejudiced by lack of receipt of such notice - no new rating is being established and no effective date is being set as part of the present decision. See Bernard v. Brown, 4 Vet.App.384 (1993).

The 2009 letter was provided to the Veteran after the initial adjudication of his claim and thus represents a "timing error." See Pelegrini v. Principi, 18 Vet.App.112 (2004). However, the claim was re-adjudicated in subsequent supplemental statements of the case and timing errors can be effectively "cured" by such subsequent readjudication. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet.App.370, 376 (2006). He has received legally sufficient notice and, regardless, further notice is not warranted because VCAA is not applicable when additional assistance would not aid a claimant in substantiating a claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2). 

As noted above, this claim was remanded in 2008 and 2010. In 2008, the Board directed the RO/AMC to provide the Veteran with notice pursuant to Vazquez-Flores v. Peake, 22 Vet.App.37 (2008). However, the Court subsequently held (in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009)) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. Due to this change in the law, no additional notice was necessary. However the specified notice was included in the 2009 letter. In 2010, the Board directed that the Veteran be afforded another opportunity to submit an authorization for VA to obtain private treatment records on his behalf. The Board also directed the RO/AMC to attempt to determine the Veteran's correct address, contact him to see if he wished to pursue his claim, and gather any additional VA treatment records. The record shows that the Veteran was contacted at his new address and provided an authorization form for the release of any outstanding private treatment notes. Additional VA treatment notes were added to the record. The RO/AMC substantially completed the remand directives. See Dyment v. West, 13 Vet.App.141, 146-47 (1999). The case has been returned to the Board for appellate review. 




Although the claims file contains some private treatment notes (dated prior to the current claim) and indicates that the Veteran may have received additional private treatment, he did not respond to VA requests in 2005, 2009, or 2010 to complete authorizations allowing the release of private treatment records to VA. In 2005 and 2006 statements, he reported that all medical evidence supporting his claim was available from VA. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet.App.517, 522 (1996); Zarycki v. Brown, 6 Vet.App.91, 100 (1993); Wood v. Derwinski, 1 Vet.App.190, 193 (1991). 

VA afforded the Veteran examinations in December 2005 and December 2011 and has a duty to ensure the resulting medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). Although the 2005 examination report does not reflect review of the claims file, the 2011 report does reflect such review. Both reports show interview with, and examination of, the Veteran. The examinations are adequate and the Veteran has not contended that his claimed disability has worsened since the 2011 examination. See Palczewski v. Nicholson, 21 Vet.App.174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet.App.400, 403 (1997). The duty to assist has been met. 38 C.F.R. § 3.655.

VA's applicable duties have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claim. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App.122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Rating

The Veteran is claiming entitlement to a compensable evaluation for malaria or malaria residuals. As the competent medical evidence of record reveals no signs or symptoms of malaria or malaria residuals, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation.  

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet.App.589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet.App.49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

As the Veteran has already been granted entitlement to compensation for malaria/ malaria residuals, an increase in the disability rating is at issue and it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet.App.55, 58 (1994). However, staged ratings may be appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App.505 (2007).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App.49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App.518 (1996).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App.303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:




(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App.183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App.303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App.370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App.398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App.456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App.498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record reflects that the Veteran contracted malaria while on active duty service in Korea in 1953. He was hospitalized in August 1953, treated, and released in September 1953. In a November 1953 rating decision, the Veteran was granted service connection for malaria and assigned a 30 percent disability rating, effective August 28, 1953. A September 1954 rating decision assigned a non-compensable evaluation, effective November 8, 1954. He submitted a November 2005 claim for an increased rating.

The Veteran's malaria and claimed malaria residuals are rated under Diagnostic Code 6304. Under that code, a 100 percent evaluation is assigned for active malaria, as diagnosed by the presence of malarial parasites in blood smears. 38 C.F.R. § 4.88(b) (2011). The accompanying Note states that relapses must be confirmed by the presence of malarial parasites in blood smears and, thereafter, residuals such as liver or spleen damage must be rated under the appropriate system. Id. 

He was afforded a VA examination in December 2005. The examiner noted that the Veteran did not remember much of his medical history and did not know all of the medications he was taking, but reported taking quinine nightly as prescribed by a private physician. The Veteran informed the examiner that he experienced night sweats daily and went to the VA medical center (VAMC) "periodically." The Veteran also informed the examiner that he did not know whether he still had malaria and that he did not know the symptoms of malaria. Upon examination, there was no observable hepatosplenomegaly, a blood smear for malaria was negative, and other blood testing was within normal limits. The examiner stated that, as the Veteran's malaria was treated, he was likely cured and his night sweats were likely attributable to some other cause. The examiner opined that malaria had resolved.

The Veteran submitted an April 2006 statement to VA that he experienced fever and chills "all the time because of malaria." VA treatment notes are silent for any complaints of fever or chills with the exception of an August 2006 note reflecting his complaints of night sweats. August 2006 notes also show that the Veteran reported experiencing kidney disease and informed health care providers that he needed a left kidney. Although some subsequent VA treatment notes also reflect kidney failure, by history, a February 2010 note states that kidney function was within normal limits. Additional testing conducted in February 2010 reflects a normal liver profile.

Another VA examination was conducted in December 2011. The examiner noted the Veteran's contentions that he continued to experience night sweats and chills after his initial treatment for malaria. However, the examiner noted that he did not require continuous medication for malaria and did not display any current or residual symptoms of malaria. The examiner specified that there were no physical complications and stated that his malaria was inactive and that he had not experienced a recurrence. In conclusion, the examiner explained that the Veteran was previously successfully treated for malaria and his last blood smear was negative.

As a layperson, the Veteran is competent to report symptoms as these do not require medical knowledge. Routen v. Brown, 10 Vet.App.183 (1997); see Barr v. Nicholson, 21 Vet.App.303, 308-09 (2007) (concerning varicose veins); see also Jandreau, 492 F.3d at 1376-77  (a dislocated shoulder); Charles v. Principi, 16 Vet.App.370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App.398, 405 (1995) (flatfeet).  

However, in this matter the Veteran is not competent to attribute symptoms to a diagnosis. See Woehlaert v. Nicholson, 21 Vet.App.456, 462 (2007) (laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  Indeed, the Veteran reported experiencing night sweats and chills and has attributed those symptoms to malaria, but he informed a VA examiner that he did not know if he had malaria and did not know the symptoms of malaria.

Although the Veteran contends that he is entitled to a compensable evaluation for malaria or residuals of malaria, and assuming the credibility of the Veteran's account, clinical testing by competent medical professional has demonstrated that the Veteran does not have residuals of malaria. The 2005 VA examiner expressed a reasoned medical opinion that malaria had been cured and was not responsible for any sweats or chills. Additionally, a December 2011 VA examination failed to reveal any signs or symptoms of current malaria or of malaria residuals. The 2011 examiner also opined that malaria had been cured and the Veteran had not experienced recurrence. 

The medical evidence of record does not reflect diagnosis of any malaria residuals during the appellate period. Examinations conducted in October 1997, October 2000, July 2001, and February 2002 also fail to show evidence of malaria. Under the rating schedule, a blood smear showing malarial parasites is required for confirmation of a relapse and no blood smears after 1953 have shown parasites. Although the Veteran has reported experiencing night sweats and chills and he is competent to report his symptoms, the probative medical evidence of record reflects that those symptoms are not likely the result of malaria. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet.App.362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based on the evidence of record, the Board finds that a compensable rating for malaria is not warranted. The record does not contain competent evidence that the Veteran has active malaria or any ascertainable residuals of malaria. As there is no medical evidence of active disease or any residual disability, there is no basis to award a compensable rating. 38 C.F.R. § 4.88(b), Diagnostic Code 6304.

As there is no evidence supporting an increased rating for malaria or malaria residuals, there also is no basis for a staged rating. The claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable. See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App.at 53-56. 

The Board has also considered whether this issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet.App.242 (2008). However, the record does not reflect that the manifestations of the disability are in excess of those contemplated by the assigned rating. The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet.App.111, 115 (2008). On this basis, the Board has concluded that referral for extra-schedular consideration is not in order.

							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable evaluation for malaria, to include malaria residuals, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


